UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 485 N. Keller Road, Suite 500 Maitland, Florida (Zip Code) (Address of principal executive offices) (407) 475-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of October 18, 2010 there were 813,111,491 common shares, no par value, outstanding, excluding 108,304 common shares held in escrow. i WORKSTREAM INC. TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as ofAugust 31, 2010 and May 31, 2010 1 Condensed Consolidated Statements of Operations for the Three Months Ended August 31, 2010 and 2009 2 Consolidated Statement of Stockholders’ Equity for the Three Months Ended August 31, 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended August 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 33 Signatures 34 ii WORKSTREAM INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of August 31, 2010 and May 31, 2010 (Unaudited) Notes August 31, 2010 May 31, 2010 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $447,705 and $442,195 at August 31, 2010 and May 31, 2010, respectively Prepaid expenses and other assets Total current assets Equipment, net Other assets Goodwill 3 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT): Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Current portion of long-term obligations Deferred revenue Total current liabilities Senior secured note payable 2 - Senior secured note payable-related party 2 - Long-term obligations, less current portion Deferred revenue – long-term - Common stock warrant liability 1 Total liabilities Commitments and Contingencies 4 SHAREHOLDERS’ EQUITY (DEFICIT): 5 Preferred shares, no par value - - Common shares, no par value, issued and outstanding 774,686,152 and 65,666,341 shares as of August 31, 2010 and May 31,2010 Common stock payable - Additional paid-in capital Accumulated deficit 1 ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to these condensed consolidated financial statements. 1 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended August 31, 2010 and 2009 (Unaudited) Three Months Ended Notes August 31, 2010 August 31, 2009 Revenues: Software $ $ Professional services Rewards Career networks Revenues, net Cost of revenues: Rewards Other Cost of revenues (exclusive of amortization and depreciation expense noted below) Gross profit Operating expenses: Selling and marketing General and administrative Research and development Amortization and depreciation Impairment of goodwill 3 ) - Total operating expenses Operating loss ) ) Other income / (expense): Interest income and expense, net ) ) Gain on exchange of senior secured notes payable 2 - Change in fair value of warrants and derivative 2 Other income and expense, net ) ) Other income (expense), net ) Income (loss) before income tax expense ) Income tax expense ) ) NET INCOME (LOSS) $ $ ) Income (loss) per share - basic and diluted $ $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to these condensed consolidated financial statements. 2 WORKSTREAM INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) Accumulated Total Additional Common Other Stockholders' Common Stock Paid-In Stock Comprehensive Accumulated Equity Comprehensive Shares Amount Capital Payable Loss Deficit (Deficit) Income Balance at May 31, 2010 $ $ $
